DETAILED ACTION
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 9-10 are allowed.
No prior art discloses “wherein the at least one processor is configured to perform an iterative calculation for reconstructing the subject image, and wherein the iterative calculation comprises: calculating a complex amplitude on a second face on which the specimen is positioned based on a complex amplitude on a first face on which the image sensor is positioned; updating the complex amplitude on the second face under a predetermined constraint condition; calculating the complex amplitude on the first face based on the updated complex amplitude on the second face; and updating the complex amplitude on the first face, wherein an intensity of a non- defective pixel is replaced by an intensity of a corresponding pixel of the image data, while maintaining an intensity of a defective pixel” in a digital holographic imaging apparatus.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693.  The examiner can normally be reached on 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486